DETAILED ACTION

This action is responsive to the following communication: Interview held on 02/25/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer was filed and approved on 2/9/21

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Blasiak (reg 37283) on 2/25/21.
Claims 25 and 39 are cancelled. Claims 43 and 44 are newly added. Claims 19, 31-34, 36, 38, 42 are amended as follows:

19.	(Currently Amended) A computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
examining change request data defined by a certain analyst user with use of a user interface of a planning application, the the certain analyst user;
 
generating a change request data record in dependence on the examining, wherein the change request data record specifies attributes of the change to the dimensional hierarchy; and 

using data of the change request data record to present prompting data for guiding the certain analyst user in further changing the dimensional hierarchy, wherein the method includes performing a predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy, wherein the performing the predicting includes using a frequency with which dimensional hierarchy updates available from data sources associated to the user interface have been implemented as changes to the dimensional hierarchy being authored.


25.	(Cancelled without Prejudice or Disclaimer)
the certain analyst user is available at a certain data source associated to the user interface, wherein the user interface presents an active button, which when activated by the certain analyst user causes the dimensional hierarchy being authored to be automatically updated in accordance with the updated dimensional hierarchy data available at the certain data source associated to the user interface. 

32.	(Currently Amended) The computer program product of claim 19, wherein examining change request data defined by the certain analyst user includes examining change request data defined by the certain analyst user to specify a certain location of a certain data source, wherein the generating the change request data record in dependence on the examining includes generating the change request record to include a reference to the certain location of the certain data source, wherein the prompting data is defined by a text box displayed on the user interface specifying that updated dimensional hierarchy data for use in updating the dimensional hierarchy being authored by the certain analyst user is available at the certain data source, wherein the user interface presents an active button defined by the text box, which when activated by the certain analyst user causes script the certain analyst user is updated in accordance with the updated dimensional hierarchy data available at the certain data source, wherein the method includes generating the script code so that the script code includes the reference to the certain location of the certain data source.
 
33.	 (Currently Amended) The computer program product of claim 19, wherein the method includes querying a plurality of data sources associated to the user interface for updates to hierarchy data, determining that updated dimensional hierarchy data is available from a certain source of the plurality of data sources, performing the predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy using the updated dimensional hierarchy data and presenting the prompting data in dependence on the performing the predicting. 

34.	(Currently Amended) The computer program product of claim 19, wherein the method includes querying a plurality of data sources associated to the user interface for updates to hierarchy data, determining that updated dimensional hierarchy data is available from a certain source of the plurality of data sources, performing the predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy using the updated dimensional hierarchy data and presenting the prompting data in dependence on the performing the predicting, wherein the performing the 

36.	(Currently Amended) The computer program product of claim 19, wherein the method includes storing the change request data record into a data repository, wherein the user interface includes a first area that displays a dimensional hierarchy being authored by the certain analyst user and a second area having user interface control elements associated to respective different data sources associated to the user interface having dimensional hierarchy content, wherein the user interface is configured to facilitate access to content of respective different data sources with use of the control elements, wherein the method includes querying sources of the respective data sources for updates to hierarchy data within available from the sources, receiving from a certain source of the sources update notification data the predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy using the updated dimensional hierarchy data and presenting the prompting data in dependence on the performing the predicting

38.	 (Currently Amended) The computer program product of claim 19, wherein the prompting data is defined by a text box displayed on the user interface specifying that updated dimensional hierarchy data for use in updating the dimensional hierarchy being authored by the certain analyst user is available at a certain data source, wherein the user interface presents an active button defined by the text box, which when activated by the certain analyst user causes script code to be run so that the dimensional hierarchy being authored by the certain analyst user is updated in accordance with the updated dimensional hierarchy data.

39.	(Cancelled without Prejudice or Disclaimer)

42.	 (Currently Amended) The computer program product of claim 19, wherein the prompting data is prompting data to notify the certain analyst user that an update to the dimensional hierarchy is available from a certain data source associated to the user interface, and wherein the prompting data indicates that the dimensional hierarchy currently being authored by the analyst user has previously been updated using the certain data source.
43.	(New) A system comprising:
a memory;
at least one processor in communication with the memory; and
program instructions executable by one or more processor via the memory to perform a method comprising:
examining change request data defined by a certain analyst user with use of a user interface of a planning application, the change request data defining a change to a dimensional hierarchy used by the planning application, wherein the user interface includes an area that displays a dimensional hierarchy being authored by the certain analyst user; 
generating a change request data record in dependence on the examining, wherein the change request data record specifies attributes of the change to the dimensional hierarchy; and 
using data of the change request data record to present prompting data for guiding the certain analyst user in further changing the dimensional hierarchy, wherein the method includes performing a predicting as to whether the certain analyst user will perform an update to the dimensional hierarchy, wherein the performing the predicting includes using a frequency with which dimensional hierarchy updates 

44.	(New) The system of claim 43, wherein the prompting data is defined by a text box displayed on the user interface specifying that updated dimensional hierarchy data for use in updating the dimensional hierarchy being authored by the certain analyst user is available at a certain data source, wherein the user interface presents an active button defined by the text box, which when activated by the certain analyst user causes script code to be run so that the dimensional hierarchy being authored by the certain analyst user is updated in accordance with the updated dimensional hierarchy data.


Allowable Subject Matter

Claims 19, 21-24, 27-29, 31-36, 38, 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 19, 43, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claim 19 (and similarly recited in independent Claims 43):

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142